            Case: 1:20-cv-02236-DCN Doc #: 1-1 Filed: 10/02/20 1 of 11. PageID #: 5




                                            NAILAH K. BYRD
                                    CUYAHOGA COUNTY CLERK OF COURTS
                                                    1200 Ontario Street
                                                   Cleveland, Ohio 44113




                                              Court of Common Pleas


                                    New Case Electronically Filed: COMPLAINT
                                              August 31,2020 12:04


                                            By: BRADLEY LEVINE 0090286

                                               Confirmation Nbr. 2061964



  BRIAN MCHUGH                                                             CV 20 936630

           vs.
                                                                    Judge: KATHLEEN ANN SUTULA
  COMPASS GROUP USA, INC.




                                                     Pages Filed:   10




Electronically Filed 08/31/2020 12:04 / / CV 20 936630 / Confirmation Nbr. 2061964 / CLLMD
            Case: 1:20-cv-02236-DCN Doc #: 1-1 Filed: 10/02/20 2 of 11. PageID #: 6



                                     IN THE COURT OF COMMON PLEAS
                                           CUYAHOGA COUNTY, OHIO


     BRIAN MCHUGH                                        )
     5802 Theota Avenue                                  )
     Parma, OH 44129                                     )
                                                         )
                      Plaintiff,                         )
                                                         )
             v.                                          )
                                                         )
     COMPASS GROUP USA, INC.                             )        COMPLAINT FOR AGE
     in care of its registered agent                     )        DISCRIMINATION, DISABILITY
     Corporation Service Company                         )        DISCRIMINATION, FMLA
     50 West Broad Street, Suite 1330                    )        RETALIATION, FMLA
     Columbus, OH 43215                                  )        INTERFERENCE, AND NEGLIGENT
                                                         )        TRAINING, RETENTION &
                      Defendant.                         )        SUPERVISION
                                                         )
                                                         )
                                                         )        JURY DEMAND ENDORSED HEREON

             Plaintiff Brian McHugh (“Plaintiff”) alleges as follows for his Complaint against

     Defendant Compass Group USA, Inc. (“Defendant”):


                      1. Plaintiff worked for Defendant in Cuyahoga County, Ohio.

                      2. Defendant is an Ohio limited liability company, doing business in Cuyahoga

         County, Ohio.

                      3. Defendant was an employer of Plaintiff.

                      4. Defendant employed Plaintiff as an Assistant Manager in various dining halls

         on the campus of Oberlin College from November 5, 2001 until July 2011.


                      5. Defendant employed Plaintiff as an Assistant Manager at a restaurant called

         The Den on the campus of Case Western Reserve University from July 2011 until Defendant

         promoted Plaintiff to Assistant General Manager I in 2016.


Electronically Filed 08/31/2020 12:04 / / CV 20 936630 / Confirmation Nbr. 2061964 / CLLMD
            Case: 1:20-cv-02236-DCN Doc #: 1-1 Filed: 10/02/20 3 of 11. PageID #: 7



                       6. Defendant employed Plaintiff as Assistant General Manager I at The Den from

         2016 until Defendant transferred Plaintiff to Dunkin' Donuts in or about August 2017.

                       7. Defendant employed Plaintiff as Assistant General Manager I at Dunkin'

         Donuts on the campus of Case Western Reserve University from in or about August 2017

         until April 16, 2020.


                       8.   In or about September 2017, Plaintiff injured himself on the job when he


         suffered a stroke at Dunkin' Donuts.

                       9. Keisha Taylor (“Taylor”) and Diana Bass (“Bass”), both Cashiers, witnessed

         Plaintiff suffer the stroke.

                       10. Phil Williams (“Williams”), an hourly supervisor, also witnessed Plaintiff


         suffer the stroke along with Taylor and Bass.

                       11. Williams drove Plaintiff to the emergency room at the Cleveland campus of

         University Hospitals.


                       12. Plaintiff's stroke caused him to become disabled.


                       13. Plaintiff's impairments substantially limited one or more of his major life

         activities.


                       14. Defendant was aware of Plaintiff's disabilities.

                       15. Plaintiff has a record of impairments.


                       16. Defendant regarded Plaintiff as having impairments.

                       17. Plaintiff was qualified for his job.


                       18. Plaintiff could perform the essential functions of his job with or without a

         reasonable accommodation for his disabilities.



Electronically Filed 08/31/2020 12:04 / / CV 20 936630 / Confirmation Nbr. 2061964 / CLLMD
            Case: 1:20-cv-02236-DCN Doc #: 1-1 Filed: 10/02/20 4 of 11. PageID #: 8



                      19. Plaintiff called Charese Reid (“Reid”), a Human Resources Manager, from the

         hospital approximately three days after he was admitted. During this call, Plaintiff informed

         Reid that Plaintiff had become disabled by a stroke.

                      20. Reid assisted Plaintiff by phone to apply for FMLA leave and short term


         disability benefits.

                      21. James O'Brien (“O'Brien”), the Resident District Manager and Plaintiff's


         supervisor, called Plaintiff on the phone while he was in the hospital.             During this call,

         Plaintiff informed O'Brien that Plaintiff had become disabled by a stroke.

                      22. Plaintiff spent approximately three weeks on FMLA leave to recover in the

         hospital and then three more weeks in physical therapy.

                      23. Plaintiff returned to work at Dunkin' Donuts near Christmas of 2017. Plaintiff

         walked with a cane and had a pronounced limp for approximately three weeks due to


         numbness on the left side of Plaintiff's body caused by the stroke.

                      24. In or about September 2018, Plaintiff suffered numerous hernias that damaged


         his abdomen.

                      25. Plaintiff notified O'Brien and James Boland (“Boland”), the Director of


         Operations, that Plaintiff had become disabled in his abdomen and would be hospitalized for

         at least three days.


                      26. Plaintiff spent at least three days in the hospital to have his abdomen

         evaluated for surgery.

                      27. In or about October 2018, Plaintiff contacted the Leave of Absence

         department to take FMLA leave for surgery on his abdomen.



Electronically Filed 08/31/2020 12:04 / / CV 20 936630 / Confirmation Nbr. 2061964 / CLLMD
            Case: 1:20-cv-02236-DCN Doc #: 1-1 Filed: 10/02/20 5 of 11. PageID #: 9



                        28. Plaintiff met with O’Brien and Boland in person to notify them that Plaintiff

         required surgery and would take time off work under the FMLA for at least six weeks.

         O’Brien remarked, “Right now you’re working with a weakness.”

                        29. On November 28, 2018, Plaintiff received surgery on his abdomen at the


         Cleveland campus of University Hospitals.

                        30. Plaintiff returned to work at Dunkin’ Donuts on January 14, 2019.


                        31. Plaintiff submitted a doctor’s note to O’Brien with a ten pound lifting

         restriction.    From that point forward, O’Brien and Boland increasingly monitored Plaintiff’s


         activities at Dunkin’ Donuts and criticized every facet of Plaintiff’s performance no matter

         how trivial, including but not limited to, purported issues with Plaintiff that O’Brien and


         Boland had never previously expressed as being problems. For example, O’Brien observed a

         Cashier named Jasmine Woodland (“Woodland”) with her cell phone at the end of her shift.

         Even though Woodland had complied with the cell phone policy until she was ready to leave,

         O’Brien yelled at the top of his lungs at Plaintiff for purportedly failing to enforce the cell


         phone policy.      O’Brien then threatened Plaintiff by yelling, “You should be worrying about

         what I’m going to do with you!”

                        32. In or about February 2019, O’Brien wrote up Plaintiff for purportedly missing

         days in the “redbook,” which is a document used to notate temperatures and calibrations in

         the kitchen.

                        33. In or about July 2019, O’Brien wrote up Plaintiff for purportedly failing to


         notice that a soap dispenser was broken in the restroom.

                        34. Boland placed Plaintiff on a thirty-day performance improvement plan.



Electronically Filed 08/31/2020 12:04 / / CV 20 936630 / Confirmation Nbr. 2061964 / CLLMD
           Case: 1:20-cv-02236-DCN Doc #: 1-1 Filed: 10/02/20 6 of 11. PageID #: 10



                       35. On February 4, 2020, Plaintiff had a second stroke at work.

                       36. Lashon Irving, a Shift Lead, witnessed Plaintiff’s stroke and exclaimed, “You


         need to get to the emergency room now!”

                       37. Plaintiff was hospitalized at the Parma campus of University Hospitals for


         approximately two weeks after the second stroke.

                       38. Plaintiff contacted Joanna Habat (“Habat”), a Human Resources Manager, to


         take FMLA leave to recover from the second stroke and to apply for short term disability

         benefits.

                       39. Plaintiff returned to work at Dunkin’ Donuts on April 13, 2020. Once again,

         Plaintiff required a cane to walk when he was at work.

                       40. Plaintiff observed that Defendant had placed a significantly younger, non­

         disabled employee named Vince Lubowicki (“Lubowicki”) into the position of Assistant


         General Manager I at Dunkin’ Donuts.

                       41. Defendant interfered with Plaintiff’s rights under the FMLA by failing to


         place Plaintiff in the same or equivalent position, because Defendant had given Plaintiff’s job

         to Lubowicki.

                       42. Defendant failed to reasonably accommodate Plaintiff’s disabilities so that he

         could perform the essential functions of Assistant General Manager I when Plaintiff returned


         from FMLA leave, because Defendant had given Plaintiff’s job to Lubowicki.

                       43. Defendant failed to engage Plaintiff in the interactive process to identify a


         suitable reasonable accommodation for his disabilities.




Electronically Filed 08/31/2020 12:04 / / CV 20 936630 / Confirtgiation Nbr. 2061964 / CLLMD
           Case: 1:20-cv-02236-DCN Doc #: 1-1 Filed: 10/02/20 7 of 11. PageID #: 11



                      44. Plaintiff met in person with O'Brien, Boland, and Kim Taylor, a Human

         Resources Manager, on April 13, 2020. O'Brien asked how Plaintiff felt. Plaintiff explained

         that he had again become disabled by a stroke and stated, “I need to use this cane for a

         while.” In response, O'Brien said, “You're going to be furloughed.”


                      45. Later that day on April 13, 2020, Plaintiff met with O'Brien a second time.

         During this meeting, Plaintiff asked why he was furloughed despite his years of service.


         O'Brien then admitted that while Plaintiff was on FMLA leave, O'Brien decided to give

         Plaintiff's job at Dunkin' Donuts to Lubowicki.             O'Brien also stated, “Besides, you're not


         100%.”

                      46. Plaintiff was sixty years old and a member of a protected class.


                      47. Lubowicki is significantly younger than Plaintiff.

                      48. Lubowicki was not disabled when O'Brien decided to give him Plaintiff's job.


                      49. Lubowicki was substantially less qualified than Plaintiff for the position of

         Assistant General Manager I at Dunkin' Donuts.


                      50. Plaintiff's last day of work at Defendant was April 16, 2020.

                      51. On July 14, 2020, Defendant terminated Plaintiff's employment.

                      52. Defendant's purported reason for terminating Plaintiff was a mere pretext.

                      53. Defendant terminated Plaintiff's employment because of his age and

         disabilities, and in retaliation for Plaintiff exercising his rights under the FMLA.

                      54. This Court has subject matter and personal jurisdiction over the claims raised

         in this Complaint.

                      55. Venue is proper in Cuyahoga County, Ohio.



Electronically Filed 08/31/2020 12:04 / / CV 20 936630 / Confirmation Nbr. 2061964 / CLLMD
           Case: 1:20-cv-02236-DCN Doc #: 1-1 Filed: 10/02/20 8 of 11. PageID #: 12



                      56. Plaintiff has suffered damages in excess of $25,000.

                      57. Plaintiff has hired the undersigned counsel and has agreed to pay them

         reasonable attorney’s fees and costs if they are successful on the claim set forth herein.

                                                            COUNTI
                                                      AGE DISCRIMINATION

                      58. Plaintiff re-alleges each allegation set forth in paragraphs 1 to 57 above.

                      59. Plaintiff brings this action under Ohio Revised Code Sections 4112.02(L) and

         4112.99.

                      60. Defendant terminated Plaintiff because of his age.

                      61. Plaintiff was qualified for his job.


                      62. Plaintiff suffered an adverse employment action by being terminated by

         Defendant.

                      63. The person who replaced Plaintiff is significantly younger than Plaintiff.

                      64. Plaintiff has been damaged by Defendant’s age discrimination.


                      65. Defendant’s conduct is the cause of Plaintiff’s damages.

                      66. Defendant acted with actual malice, entitling Plaintiff to punitive damages and


         his attorney’s fees and costs.

                                                       COUNT II
                                        DISABILITY DISCRIMINATION

                      67. Plaintiff re-alleges each allegation set forth in paragraphs 1 to 66 above.


                      68. In violation of Ohio Revised Code Sections 4112.02 and 4112.99, Defendant

         discriminated against Plaintiff because of his disabilities, because of his record of being

         disabled, or because of a perceived disability.


Electronically Filed 08/31/2020 12:04 / / CV 20 936630 / Confirmation Nbr. 2061964 / CLLMD
           Case: 1:20-cv-02236-DCN Doc #: 1-1 Filed: 10/02/20 9 of 11. PageID #: 13



                      69. Plaintiff was qualified for his job.

                      70. Defendant discriminated against Plaintiff because of his disabilities.


                      71. Plaintiff suffered an adverse employment action when Defendant failed to

         reasonably accommodate Plaintiff’s disabilities, furloughed Plaintiff and replaced him with a

         substantially less qualified, non-disabled employee, and terminated Plaintiff’s employment

         because of his disabilities, because of her record of being disabled, and because Defendant


         regarded Plaintiff as disabled.

                      72. Plaintiff has been damaged by Defendant’s disability discrimination.


                      73. Defendant’s conduct is the cause of Plaintiff’s damages.

                      74. Defendant acted with actual malice, entitling Plaintiff to punitive damages and


         his attorney’s fees and costs.

                                                      COUNT III
                                               FMLA RETALIATION

                      75. Plaintiff re-alleges each allegation set forth in paragraphs 1 to 74 above.


                      76. In violation of the Family Medical Leave Act of 1993, 29 U.S.C. Section

         2601, et seq., Defendant retaliated against Plaintiff by terminating his employment because


         he took medical leave.

                      77. Plaintiff was engaged in FMLA protected activity by taking medical leave.


                      78. Defendant knew that Plaintiff was exercising FMLA rights by taking medical

         leave.

                      79. Plaintiff suffered an adverse employment action by being terminated by

         Defendant.




Electronically Filed 08/31/2020 12:04 / / CV 20 936630 / Confirmation Nbr. 2061964 / CLLMD
          Case: 1:20-cv-02236-DCN Doc #: 1-1 Filed: 10/02/20 10 of 11. PageID #: 14



                      80. There is a causal connection between Plaintiff's FMLA protected activity and

         termination.

                      81. Plaintiff has been damaged by Defendant's retaliation.

                      82. Defendant's conduct is the cause of Plaintiff's damages.

                      83. Defendant acted willfully in violating the FMLA.

                      84. Plaintiff is entitled to liquidated damages and his attorney's fees and costs

         pursuant to the FMLA.

                                                      COUNT IV
                                             FMLA INTERFERENCE

                      85. Plaintiff re-alleges each allegation set forth in paragraphs 1 to 84 above.

                      86. In violation of the Family Medical Leave Act of 1993, 29 U.S.C. Section

         2614(a)(1), Defendant interfered with Plaintiff's medical leave by not placing him in the


         same or equivalent position.

                      87. Plaintiff was entitled to take FMLA leave.

                      88. Plaintiff told Defendant that he intended to take FMLA leave.

                      89. Plaintiff was denied the benefits of medical leave under the FMLA when

         Defendant did not place Plaintiff into the same or equivalent position upon his return.

                      90. Plaintiff has been damaged by Defendant's interference.


                      91. Defendant's conduct is the cause of Plaintiff's damages.

                      92. Defendant acted willfully in violating the FMLA.


                      93. Plaintiff is entitled to liquidated damages and his attorney's fees and costs.




Electronically Filed 08/31/2020 12:04 / / CV 20 936630 / Confirmation Nbr. 2061964 / CLLMD
          Case: 1:20-cv-02236-DCN Doc #: 1-1 Filed: 10/02/20 11 of 11. PageID #: 15



                                                       COUNT V
                        NEGLIGENT TRAINING, RETENTION & SUPERVISION

                      94. Plaintiff re-alleges each allegation set forth in paragraphs 1 to 93 above.

                      95. Defendant had a duty to use due care in training, retaining, and supervising


         O'Brien.

                      96. Defendant breached its duty to use due care in training, retaining, and


         supervising O'Brien.

                      97. Plaintiff has been damaged by Defendant's failure to use due care.


                      98. Defendant's conduct is the cause of Plaintiff's damages.

             WHEREFORE, Plaintiff demands judgment against Defendant for his lost wages,

     reinstatement or front pay, lost fringe benefits, liquidated damages, non-economic damages such


     as emotional pain, suffering, inconvenience, physical anguish, and loss of enjoyment of life, any

     other compensatory damages, punitive damages, prejudgment interest at the statutory rate, post­

    judgment interest, attorney's fees and costs, and all other relief to which he is entitled.


             JURY TRIAL DEMANDED.
                                                                  Respectfully submitted,

                                                                  /s/ Brad Levine_____
                                                                  Stephan I. Voudris, Esq.
                                                                  Supreme Court No. 0055795
                                                                  Brad Levine, Esq.
                                                                  Supreme Court No. 0090286
                                                                  Voudris Law LLC
                                                                  8401 Chagrin Road, Suite 8
                                                                  Chagrin Falls, OH 44023
                                                                  svoudri s@voudri slaw.com
                                                                  blevine@voudrislaw.com
                                                                  440-543-0670
                                                                  440-543-0721 (fax)
                                                                  Counselfor Plaintiff


Electronically Filed 08/31/2020 12:04 / / CV 20 936630 / Confirmation Nbr. 2061964 / CLLMD
